Citation Nr: 1828003	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for reactive airway disease.

2.  Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for multiple small aneurysms of the scrotum.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 1992, and from June 1998 to July 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision (notice sent May 2012) of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A November 2017 interim rating decision granted service connection for a left shoulder disability, lumbosacral strain (claimed as lower back disability), and a cervical spine disability.  As the benefit sought was granted in full for these issues, they are no longer before the Board for appellate consideration.

The issues of entitlement to service connection for reactive airway disease, an initial compensable rating for multiple small aneurysms in the scrotum and TDIU (on appeal as a derivative issue per Rice v. Shinseki, 22 Vet. App. 447 (2009)), are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by flexion to at least 120 degrees and full extension; subluxation and/or instability or ankylosis are not shown.

2.  The Veteran's right knee disability is manifested by full flexion and full extension; subluxation and/or instability or ankylosis are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's left patellofemoral syndrome is not warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes (Codes) 5260, 5261 (2017).

2.  A rating in excess of 10 percent for the Veteran's right patellofemoral syndrome is not warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Codes 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  Since these issues stem from the original grant of service connection for left and right patellofemoral syndrome and are "downstream" issues, additional notice is not required.

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration and staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Bilateral Knee Disability

A knee disability may be rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited at 45 degrees warrants a 50 percent rating. Code 5261.  [Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full. Plate II.]  38 C.F.R. § 4.71.

Separate ratings may be assigned where a knee disability includes both compensable limitation of flexion under Code 5260 and compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

On May 2011 VA-contract general medical examination, the Veteran reported he had a diagnosis of bilateral knee pain.  He reported symptoms of weakness, giving way and pain.  He reported he did not experience stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He had flare-ups as often as 3 times per week, and each time would last for one hour.  The severity level of his knees was 9/10.  The flare-ups were precipitated by physical activity and climbing or running and was alleviated by rest.  During flare-ups, he had difficulty standing and walking; and he had pain on running or walking for long distances.  He reported that when running or jogging he sometimes must stop because of knee pain.  MRI [magnetic resonance imaging] results of the right knee showed a tear of the medial meniscus.

Physical examination of the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Right knee crepitus was shown.  There was no genu recurvatum and locking pain.  The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Left knee crepitus was shown.  There was no genu recurvatum and locking pain.  Upon examination of the knees there was no ankylosis.  Range of motion for both knees was within normal limits; flexion was to 140 degrees and extension was 0 degrees.  On the left and right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  X-rays of the left and right knees were within normal limits.  The diagnosis for the Veteran's bilateral knee disability was patellofemoral syndrome, both knees.  The subjective factors were that he had pain in both knees on squatting and long standing and walking.  The objective factors were that there was crepitus in both knees.  The Veteran's usual occupation and daily activities are not affected by his knee disabilities.  

On June 2017 VA-contract knee and lower leg conditions disability benefits questionnaire (DBQ), the Veteran reported current symptoms of knee pain.  He stated, "I have had days when I am unable to walk for a couple of days[.]"  He reported pain on prolonged standing, bilaterally.  He did not report having any functional loss or functional impairment of the joint or extremity, including but not limited to repeated use over time.  Range of motion of the right knee was normal; flexion was to 140 degrees and extension was to 0 degrees.  There was pain noted on the examination but it did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weight bearing and there was objective evidence of crepitus.  

Left knee flexion was abnormal or outside of normal range at 120 degrees; extension was to 0 degree.  Range of motion did not contribute to a function loss.  Pain was noted on examination but did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weightbearing and there was objective evidence of crepitus.  There was no additional loss of function or range of motion of either knee after repetitive use testing.  The examination was not conducted during a flare-up.  Muscle strength of the knees were 5/5.  There was no muscle atrophy or ankylosis of either knee.  There was no history of recurrent subluxation, lateral instability or recurrent effusion of either knee.  Joint stability tests revealed no joint instability, bilaterally.  The diagnosis was bilateral patellofemoral pain syndrome.  The examiner noted that the Veteran's knee disabilities impact his ability to perform any type of occupational task that require him to stand for a long time.  He would have difficulty in any job requiring him to stand for a long time.  Regarding the Correia criteria, there was no objective evidence of pain on non-weightbearing, bilaterally.  The examiner noted there was a worsening of the Veteran's symptoms, however, there was no change in the service-connected diagnoses of left and right patellofemoral syndrome; and no additional diagnoses have been rendered.  

The Veteran contends that his service-connected left and right knee disabilities warrant ratings higher than the 10 percent for each knee currently assigned.  The Veteran was afforded VA examinations in May 2011 and June 2017 to assess his knee disabilities.  The evidence does not support the assignment of the next higher (20 percent) rating for his service-connected knee disabilities.  To warrant a 20 percent rating based on limitation of motion, the evidence must show flexion limited to 30 degrees or extension limited at 15 degrees.  Regarding the left knee, the May 2011 VA examination found full flexion and extension; and the June 2017 VA examination found flexion limited to no less than 120 degrees and extension to 0 degrees.  Regarding the right knee, the May 2011 and June 2017 VA examinations each found full flexion and full extension.  Such findings do not support a rating in excess of 10 percent for either knee based on limitation of motion. 

Both VA examinations show there was no ankylosis of either knee.  Furthermore, subluxation or instability of either knee is not shown.  As such, a separate rating for each such impairment is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997).  The Veteran asserts he has bilateral knee pain; the 10 percent rating for each knee adequately compensates the Veteran proportionate to the severity of his knee disabilities.  

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when considering pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was considered.  Neither examination showed that the Veteran had muscle atrophy or other evidence of disuse due to the service-connected knee disabilities.  Accordingly, the criteria for ratings in excess of 10 percent for limitation of motion for the Veteran's service-connected left and right knee disabilities have not been met.  38 C.F.R. § 4.71a, Codes 5260, 5261.  

Regarding these claims, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for left patellofemoral syndrome is denied.

An initial rating in excess of 10 percent for right patellofemoral syndrome is denied


REMAND

The Veteran's service treatment record (STR) show diagnoses of respiratory disorders during active service.  Specifically, in August 2001, the Veteran was seen in the health unit with upper respiratory infection symptoms.  The diagnosis was upper respiratory infection - suspect "strept" [streptococcus].  A September 2001 STR shows the Veteran was seen for upper respiratory infection a month earlier and was prescribed medication.  At the time of that evaluation, the symptoms had all resolved.  The assessment was upper respiratory infection resolved.  A November 2002 in-service clinic report notes the Veteran was with an upper respiratory infection and possible bronchitis (given course of productive cough).  A February 2009 in-service health record shows a diagnosis of bronchitis (probable episode of bile bronchitis but with persistence of symptoms).  Part of the plan was for the Veteran to continue albuterol as needed.  The Veteran was also seen for medical care in March 2009; it was noted that he was "getting over bronchitis."  In May 2009 he was seen at the clinic with complaints of ear pain, sore throat, congestion, cough and runny/stuffy nose; the diagnosis was upper respiratory infection.  

In May 2011 the Veteran underwent a VA (fee basis) general medical examination.  The Veteran reported a history of a diagnosis of reactive airway disease.  The examiner did not render a diagnosis of reactive airway disease, noting that there was no diagnosis because there was no pathology to render a diagnosis.  The Board finds this examination inadequate for purposes of deciding this claim because the examiner did not provide an opinion or rationale for the conclusion reached regarding reactive airway disease.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Notably, a June 2017 non-VA disability benefits questionnaire (DBQ) of record notes the Veteran did not have or had never been diagnosed with a respiratory condition.  The medical history section of the DBQ, shows a history of reactive airway disease since 2002.  This DBQ is based on an inaccurate factual premise and is internally inconsistent and therefore lacks probative value.  A remand is necessary in this instance to schedule the Veteran for a new examination to determine the etiology of his claimed reactive airway disease.

Regarding the Veteran's service-connected multiple small aneurysms of the scrotum the AOJ denied a compensable rating on the basis that the Veteran's diagnosed small artery aneurysm was asymptomatic at the time of the examination.  Under Code 7112 any small artery aneurysm that is asymptomatic is rated 0 percent.  However, if symptomatic, the disease is evaluated according due to body system affected.  The June 2017 VA-contract examiner noted the Veteran currently has an aneurysm of a small artery, described as papules on the scrotum that are symptomatic.  The examiner did not provide information regarding the severity of the papules affecting the scrotum to possibly warrant a compensable rating.  A remand is necessary in this matter to schedule the Veteran for an examination to assess the severity of the papules on his scrotum.  

Further development on these remanded claims will potentially affect the derivative TDIU claim, so the TDIU claim is deferred on remand as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include upper respiratory infection and bronchitis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions: 

(a) Does the Veteran have a current respiratory disorder? 

(b) Is it at least as likely as not (50 percent probability or greater) that any current respiratory disorder had its onset in service or is otherwise related to service?

The examiner must consider the Veteran's in-service diagnoses of upper respiratory infections and bronchitis.

A detailed rationale is requested for any opinion that is rendered.

2.  Schedule the Veteran for a VA examination with a dermatologist or other appropriated VA physician concerning his service-connected aneurysm of a small artery, described as papules on the scrotum to determine the current severity of papules on the scrotum and any other disease associated with the small artery aneurysm of the scrotum.  The claims file, including a copy of this remand must be made available to the examiner.  The appropriate Disability Benefits Questionnaire must be employed, and all opinions must be supported by a rationale.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should adjudicate remaining issues (including TDIU) in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and provide reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


